14-2734-cv
    Hines v. Veterans Outreach Center Inc.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 10th day of March, two thousand seventeen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                ROSEMARY S. POOLER,
                GERARD E. LYNCH,
                      Circuit Judges.
    _____________________________________

    JERRY HINES, JR.,

                                Plaintiff-Appellant,

                       v.                                                           14-2734

    VETERANS OUTREACH CENTER INC.,

                                Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                           Jerry Hines, Jr., pro se, Grady, AL.

    FOR DEFENDANT-APPELLEE:                            Jennifer A. Shoemaker, Underberg & Kessler LLP,
                                                       Rochester, NY.


             Appeal from a judgment of the United States District Court for the Western District of New

    York (Feldman, M.J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED in part for lack of appellate jurisdiction and

DISMISSED in part without prejudice as to reinstatement.

       Appellant Jerry Hines, Jr., proceeding pro se, sued his former employer, Veterans Outreach

Center Inc. (“VOC”), for retaliation under the Americans with Disabilities Act. After a five-day

trial, a jury found in favor of VOC. On appeal, Hines challenges the jury’s verdict and the

magistrate judge’s denial of his motions for judgment as a matter of law or for a new trial. Hines

filed his notice of appeal after the jury’s verdict, but did not file a new or amended notice of appeal

after the post-judgment rulings. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       As an initial matter, we lack appellate jurisdiction over Hines’s challenge to the

post-judgment rulings because Hines did not file a notice of appeal or amended notice of appeal

after those rulings issued, as is required under Federal Rule of Appellate Procedure 4(a)(4)(B)(ii).

See Williams v. KFC Nat’l Mgmt. Co., 391 F.3d 411, 415 (2d Cir. 2004) (“Compliance with Rule

4(a) is mandatory and jurisdictional.” (internal quotation marks omitted)).

       Although Hines also challenges the verdict, he has not provided us with transcripts of the

proceedings below. Federal Rule of Appellate Procedure 10(b) requires an appellant, within 14

days after the filing of a notice of appeal, to either (1) order in writing transcripts of such parts of

the proceedings that are necessary to the appeal and that are not already on file (and satisfy the

other requirements of Rule 10(b)(1)(A)); or (2) file a certificate stating that no transcript will be

ordered. Here, Hines did neither.

       Hines’s failure to provide the relevant transcripts deprives us of the ability to conduct

meaningful appellate review. Accordingly, consistent with the long-established practice of this

                                                   2
Court, we are compelled to dismiss Hines’s appeal. We dismiss without prejudice, however,

because Hines is proceeding pro se and has not yet been informed of his obligations under Rule 10.

See Gayle v. Walker, 148 F.3d 214, 214 (2d Cir. 1998) (dismissing pro se appeal without prejudice

to reinstatement for failure to file transcripts); cf. Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir.

2000) (dismissing portion of appeal with prejudice because relevant transcripts were not provided

“despite two extensions of time”).

       Hines’s appeal is therefore DISMISSED in part for lack of appellate jurisdiction as to his

appeal from the denial of his post-verdict motions and DISMISSED in part without prejudice to

reinstatement as to his appeal from the judgment, provided that, within 30 days of the date of this

order, he provides this Court with: (1) the relevant transcripts; (2) proof that he has ordered the

transcripts; or (3) proof that he has moved in this Court for free transcripts. Hines should adhere

to Federal Rule of Appellate Procedure 24(a) and Second Circuit Local Rule 24.1 if and when he

files a motion for transcripts. Upon timely filing of the relevant transcripts, the appeal will be

reinstated.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk




                                                  3